Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-15 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-11 is acknowledged.  Thus, claims 12-15 will be withdrawn as non-elected claims. This election is made without traverse.  Therefore, the Election/Restrictions is made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurley et al. (US. Pub. 2014/0199036). 
Regarding claim 1, Hurley et al. disclose a unitized fiber optic cable (10), comprising: a plurality of fiber optic subunits (20), each fiber optic subunit including a plurality of tight buffered optical fibers (60); a subunit jacket (114) surrounding each fiber optic subunit; and a cable jacket (50/70) surrounding the plurality of fiber optic subunits, wherein at least some of the plurality of fiber optic subunits are shaped into non-circular shapes when disposed inside the cable jacket (Figs. 1-2).

    PNG
    media_image1.png
    425
    429
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    468
    460
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2014/0199036.
Hurley et al. do not explicitly teach a free space in each of the fiber optic subunits is greater than 35%.
Hurley et al.  further teach that the number of the optical fibers in each of the fiber optic subunits can be adjusted more or less to meet a specific system/cable requirement ([0028]), that resulting in such the free space in in each of the fiber optic subunits varying in a great range.  Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made would having a conclusion such that Hurley’s fiber optic subunits would have a wide range of adjustable free space that would including the claimed free space of greater than 35% as for meeting plurality of different cable transmission requirements, since such that adjusting would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 2 and 4-5, Hurley et al. further disclose that the total number of optical fibers in the unitized fiber optic cable ranges from 48 optical fibers to 144 optical fibers; wherein each fiber optic subunit is configured to substantially deform into a non-circular shape; wherein the plurality of fiber optic subunits comprises twelve subunits, and wherein four of the fiber optic subunits are substantially surrounded by eight of the fiber optic subunits (see Figs. 1-2).
Regarding claims 3 and 6, Hurley et al. further disclose the claimed invention except for a thickness of the subunit jacket is 0.15 ± 0.07 microns; and, wherein an average cross-sectional diameter of the subunit jacket is about 4 millimeters.  Hurley et al.  further teach that the number of the optical fibers in each of the fiber optic subunits can be adjusted more or less to meet a specific system/cable requirement ([0028]), as the results the size of each of the fiber optic subunits can be varied up or down in a great range.  Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made would having a conclusion such that Hurley’s fiber optic subunits would have a wide range of selectively adjustable sizes such that range would including the above claimed thickness of the subunit jacket and its cross-sectional diameter of about 4 millimeters as for meeting plurality of different sizes of cable transmission/system  requirements, since such that adjusting would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 7-8 and 10, Hurley et al. further disclose that at least one strength member disposed within the cable jacket; and, further comprising strength yarns disposed within the cable jacket; wherein at least some of the plurality of optical fibers are configured to move radially and azimuthally within each fiber optic subunit (see Figs. 1-2, [0025]-[0026]).
Regarding claims 9 and 11, A. discloses the claimed invention except that the unitized cable has a packing density of greater than 50 fibers/cm2; wherein the outer diameter of each fiber ranges from about 0.50 mm to about 0.90 mm.  As Hurley furtherly teach that the number/density of fibers in the unitized cable can be adjusted larger or smaller, so do the sizes of the optical fibers.  Therefore, it would have been an obvious matter of design choice to alternatively select a plurality of different sizes of numbers of fibers to be packed in the unitized cable as claimed for meeting cable transmission requirements, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Stevens et al. (US. Pat. 6,314,224).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883